Exhibit 10.4

BINDING MEMORANDUM OF UNDERSTANDING

THIS BINDING MEMORANDUM OF UNDERSTANDING (“MOU”) is made as of September 26,
2016, by and between RAIT Financial Trust, a Maryland real estate investment
trust (the “Company”) and James J. Sebra (the “Executive”).

R E C I T A L S:

WHEREAS, the Company intends to enter into that certain Securities and Asset
Purchase Agreement (the “Purchase Agreement”) by and among the Company, RAIT
TRS, LLC, Jupiter Communities, LLC, the RAIT Selling Stockholders (as defined
therein), Independence Realty Trust, Inc.(“IRT”) and Independence Realty
Operating Partnership, LP;

WHEREAS, pursuant to the transactions contemplated by the Purchase Agreement,
the Executive will resign from his position as Chief Financial Officer (“CFO”)
and Treasurer of the Company; and

WHEREAS, the Company and the Executive desire to memorialize the terms under
which the Executive will resign from such positions.

NOW, THEREFORE, for consideration recognized by each party and intending to be
bound by the terms hereof, the Company and the Executive agree as follows:

1. Recitals. The foregoing recitals are incorporated into this MOU as if
separately restated herein.

2. Severance Terms.

a) Executive shall remain in his current position as CFO of the Company until
the later to occur of March 31, 2017 or the filing of the Company’s Form 10-K
for the fiscal year ending December 31, 2016 with the U.S. Securities and
Exchange Commission (the “Resignation Date”), at which time Executive shall
resign from his CFO position and any other positions held by him. In the event
the Company hires a new CFO, Executive may resign prior to the Resignation Date,
provided, however, that any early resignation shall be at the option and in the
sole discretion of the Company. If the Company requires Executive’s service
after the Resignation Date, Executive shall work in good faith with the Company
to accommodate such request by modifying the Shared Services Agreement entered
into by the Company and IRT.

b) Prior to Executive’s resignation, he shall, among other duties, use good
faith diligent efforts to conclude the work that he is currently undertaking
related to the restructuring of certain subsidiaries of RAIT Financial Trust.

c) Executive shall continue to be paid his current base salary until the time of
his resignation. In the event that Executive remains in the employ of the
Company after December 31, 2016, he shall receive a fixed cash bonus equal to
the portion



--------------------------------------------------------------------------------

of his 2016 cash bonus, if any, prorated based on the period that Executive was
employed by the Company during 2017. By way of example, if Executive remained in
the employ of the Company until March 31, 2017, Executive would be entitled to a
fixed cash bonus of 25% of his 2016 cash bonus. Such bonus shall be paid to
Executive no later than June 1, 2017.

d) All equity awards previously granted to Executive and equity awards to be
granted to Executive pending the completion of fiscal year 2016, if any, shall
neither terminate nor accelerate but shall be governed by the applicable vesting
schedule.

e) Executive’s annual cash bonus and any other award granted to Executive under
the RAIT Financial Trust 2012 Incentive Award Plan (the “Plan”) as compensation
for performance during fiscal year 2016, if any, shall be determined by the
Board of Trustees of the Company, in its sole discretion, and awarded to
Executive in a manner consistent with past practices for determining and
awarding such bonuses or awards.

f) Executive acknowledges and agrees that the terms set forth in this MOU
supersede any other terms, agreements or understandings between the parties with
respect to the subject matter set forth herein, including the terms set forth in
the Executive’s existing employment agreement and any amendment thereof (the
“Employment Agreement”). In consideration of the terms set forth in this MOU,
upon his resignation:

(1) Executive shall release any and all rights he may have with respect to any
and all awards that have been granted or that will be granted to him under the
Plan;

(2) Executive shall release any and all rights he may have under the Employment
Agreement, including but not limited to those set forth in Section 2.1(c) of the
Employment Agreement; and

(3) Executive shall sign a release of claims (the “Release”) releasing the
Company from all obligations under the Employment Agreement and from any and all
claims against the Company and all related parties with respect to all matters
arising out of Executive’s employment by the Company, or the termination
thereof. The Release shall also exclude any claims relating to any right
Executive may have to payments pursuant to this MOU, any claim for workers’
compensation benefits and any rights Executive may have to indemnification or
directors’ and officers’ liability insurance under the Company’s bylaws or
charter, any indemnification agreement to which Executive is a party or
beneficiary or applicable law, as a result of having served as an officer,
director or employee of the Company or any of its affiliates.

 

2



--------------------------------------------------------------------------------

3. General Provisions.

a) The obligations of the parties set forth in this MOU are contingent upon the
consummation of the transactions contemplated by the Purchase Agreement. In the
event the Second Closing (as defined in the Purchase Agreement) does not occur,
this MOU shall be null and void.

b) This MOU shall be governed by and construed in accordance with the laws of
the United States and of the Commonwealth of Pennsylvania. Any dispute arising
out of or relating to this MOU, or the breach, termination or validity thereof,
will be submitted by the parties to arbitration under the commercial rules then
in effect for the American Arbitration Association except as provided in this
Section. Such arbitration shall be conducted in Philadelphia, Pennsylvania. All
proceedings will be held in English and a record transcribed in English will be
prepared. Judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof.

c) Neither party may assign its rights under this MOU except as agreed by the
parties in writing.

d) This MOU may be amended or supplemented only by a writing that is signed by
duly authorized representatives of both parties.

e) If any part of this MOU is found invalid or unenforceable, that part will be
amended to achieve as nearly as possible the same economic effect as the
original provision and the remainder of this MOU will remain in full force.

f) This MOU constitutes the entire agreement between the parties relating to
this subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto agree to the terms of this MOU and have
executed the same as of the date first written above.

 

RAIT FINANCIAL TRUST, a Maryland real estate investment trust By:  

/s/ Scott Davidson

Title:  

President

/s/ James J. Sebra

James J. Sebra

[Signature Page to Sebra MOU]